JOHNSON, J.
Tbe abstract of tbe record fails to show tbe filing of tbe appellant’s motions for a new trial and in arrest of judgment, tbe filing of an affidavit for ap appeal and tbe order granting an appeal and tbe order granting appellant leave to file bill of exceptions at tbe succeeding.term of court. These matters appear in wbat purports to be a bill of exceptions, but it bas been beld repeatedly that this is insufficient. They must appear in tbe record proper. In sucb state of tbe record, we cannot review tbe exceptions on wbicb appellant relies and, finding no error in tbe record proper, must affirm the judgment. [Redd v. Railway, 122 Mo. App. 93; Harris v. Kobusch, 127 Mo. App. 441; Harding v. Bedoll, 202 Mo. 625.]
Accordingly tbe judgment is affirmed.
All concur.